
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.10

SEPARATION AGREEMENT


        THIS SEPARATION AGREEMENT is entered into on November 14, 2008 by and
between Solera National Bank, a national banking association and Solera National
Bancorp Inc., the bank holding company (collectively, "Bank") and Paul M.
Ferguson ("Executive") (collectively, "the Parties") for good and valuable
consideration, the sufficiency of which is hereby acknowledged.

        1.     Executive and Bank agree that Executive's employment with Bank,
pursuant to the Executive Employment Agreement, dated September 10, 2007, by and
between Bank and Executive ("Employment Agreement"), will end on November14,
2008 (the "Separation Date"). By signing this Separation Agreement, Executive
hereby submits his resignation from employment with the Bank. In addition,
Executive hereby submits his resignation, effective immediately, from all other
positions with regard to the Bank, including, without limitation, as an officer,
director, committee member and/or any other positions with Solera National Bank
and/or Solera National Bancorp Inc., the bank holding company. Bank hereby
accepts his resignation. Executive will be paid his regular compensation and
will receive benefits pursuant to the Bank's policies and practices until the
Separation Date. Effective immediately, however, he is relieved of all duties
and responsibilities with Bank and is no longer authorized to transact business
or incur any expenses, obligations, or liabilities on behalf of Bank; he will
not perform any services for the Bank, at the Bank's offices or otherwise,
effective immediately.

        2.     Executive understands that, regardless of whether he signs this
Separation Agreement, Bank will pay him all compensation and unused Paid Time
Off, if any, that he has earned through the Separation Date, that Bank will
reimburse Executive for reasonable business expenses incurred through the
Separation Date upon submission by Executive of expense reports in accordance
with company policy, and that Executive will have the right to elect to continue
his health insurance coverage, pursuant to the federal law regarding
continuation of insurance coverage, known as COBRA.

        3.     In exchange for Executive's agreement to this Separation
Agreement, Bank agrees to provide Executive with the following additional
severance benefits:

(A)Bank will pay Executive one hundred eighty-seven thousand dollars ($187,500).

(B)Notwithstanding paragraphs 5(E) and 11 below, Bank will agree to release
Executive from the non-competition provisions of paragraph 20 of the Employment
Agreement.

(C)Bank will agree to the mutual non-disparagement provision below.

(D)Bank will agree to the mutual release below.

(E)Bank will agree to the mutual confidentiality provision below.

(F)Bank agrees not to contest any claim for unemployment compensation benefits
filed by Executive, provided, however, that Bank may submit accurate information
regarding any payments or benefits paid to Executive.

(G)From the Separation Date through and including October 19, 2009, the Bank
will reimburse the Executive in an amount of $345.45 per month as reimbursement
for the Executive's portion of COBRA payments.

(H)From the Separation Date through and including October 19, 2009, the Bank
will pay Executive's life insurance premiums through the Bank's life insurance
policy.

(I)Bank will provide Executive with a letter of reference in the form of the
letter attached hereto as Attachment A. Bank agrees that it will provide no
response to any request for a reference other than as set forth in Attachment A.
Executive agrees that he will not direct reference requests to the Bank.

Bank agrees to pay Executive the lump sum severance payment described in
paragraph 3(A) above within ten (10) days of the Effective Date of this
Separation Agreement pursuant to paragraph 12

--------------------------------------------------------------------------------




below. The payment shall be made by check made out to Paul M. Ferguson, which
shall be delivered to his attorney, Elizabeth Kiovsky, Baird & Kiovsky, LLC,
2036 E. 17th Avenue, Denver, CO 80206. Bank agrees to begin providing the
severance benefits set forth in paragraphs 3(B) through 3(I) as of the Effective
Date of this Separation Agreement as described in paragraph 12 below. Executive
confirms that he has returned all company property to Bank including all keys,
access cards, computers, cell phones, and key cards and has returned all
Proprietary Information as defined in paragraph 8 herein and in paragraph 16 of
the Employment Agreement. In the event of any breach by Executive of his
obligations under this Agreement, Bank may terminate any remaining severance
benefits. Executive agrees that he will not seek employment with Bank in the
future, that Bank has no obligation to consider him for employment in the
future, and that he is not entitled to any other compensation or benefits except
as expressly provided herein.

        4.     The Parties hereby release each other, including their officers,
directors, shareholders, employees, agents, representatives, parents,
subsidiaries, affiliates, sister companies, and benefit plans (collectively
"Released Persons") of and from any and all past, present, and/or future
actions, causes of actions, claims, demands, damages, expenses, charges,
complaints, obligations and liability of any nature or kind whatsoever on
account of, or in any way growing out of, Executives' employment with or
separation from employment with Bank, whether such liability or damages are
accrued or unaccrued, known or unknown at this time. This release includes,
without limitation, any and all rights or claims under any common law theory
such as defamation, intentional infliction of emotional distress, outrageous
conduct, breach of contract, invasion of privacy, wrongful discharge, breach of
implied covenant, and any claim of discrimination on the basis of sex, race,
creed, religion, age, disability, sexual orientation, or national origin under
any municipal ordinance or under any statute of the United States or Colorado or
any other state, including without limitation, any claim under Title VII of the
1964 Civil Rights Act, The Civil Rights Acts of 1866 and 1871, the Americans
with Disabilities Act, the Colorado Civil Rights Act (C.R.S. Sections 24-34-301
et seq. and 24-34-401 et seq.), and the Age Discrimination in Employment Act of
1967 as amended, which is codified beginning at 29 U.S.C. Section 621.

        5.     The release in paragraph 4 does not include a release or waiver
of the following:

(A)any rights of Executive which are already vested as of the Separation Date to
benefits under Bank's Stock Option Agreement;

(B)any rights to elect continuation coverage under Bank's group health plan in
accordance with the terms of COBRA;

(C)any claims which Executive may have under Colorado statutes for workers
compensation benefits and/or unemployment compensation benefits;

(D)any rights or claims arising under the Age Discrimination in Employment Act
after the date that Executive signs this Separation Agreement; and

(E)Subject to paragraph 7 hereof, the Bank's rights to enforce any of the
provisions of the Employment Agreement which survive termination of the
Employment Agreement (see Employment Agreement, paragraph 30).

        6.     The Parties agree not to file any claims, complaints, or lawsuits
against any Released Person for any of the claims or other matters that are
released or waived herein. In the event that any Party breaches this paragraph,
all Released Persons shall be entitled to recover from the breaching Party all
reasonable attorney fees and costs incurred as a result of such breach,
provided, however, that the breaching Party's obligation to pay attorney fees
and costs shall apply to claims asserted under the Age Discrimination in
Employment Act or the Older Workers Benefit Protection Act only as specifically
authorized by federal law.

        7.     Notwithstanding paragraphs 5(E) and 11 below, Bank releases
Executive from the non-competition provisions of paragraph 20 of the Employment
Agreement. However, Bank's release of such non-competition provisions shall not
diminish or affect any of Executive's duties hereunder or any

--------------------------------------------------------------------------------




other duties under the Employment Agreement, including Executive's duty to keep
Proprietary Information confidential.

        8.     Executive agrees and covenants that at no time will he use,
disclose, communicate, or transmit to other persons any confidential information
or trade secrets (hereafter "Proprietary Information") pertaining to, or arising
from, the business of the Bank and its affiliates (if any). Executive's
statement of compliance is attached hereto as Attachment B. Executive hereby
agrees and acknowledges that such Proprietary Information is unique and valuable
to the Bank's business and that the Bank would suffer irreparable injury if this
information were publicly disclosed. Therefore, Executive agrees to keep in
strict secrecy and confidence any and all Proprietary Information which
Executive has acquired, or to which Executive has had access, during employment
by the Bank, that has not been publicly disclosed by the Bank, until such time
as such Proprietary Information becomes generally known to the public other than
pursuant to a breach by Executive of this Paragraph, the Employment Agreement,
or any duty imposed by law. The Proprietary Information covered by this
Agreement shall include, but shall not be limited to: (i) the identities of the
Bank's existing and prospective customers or clients, including names,
addresses, credit status, and pricing levels; (ii) the buying and selling habits
and customs of the Bank's existing and prospective customers or clients;
(iii) financial information about the Bank; (iv) product and systems
specifications, concepts for new or improved products and other product or
systems data; (v) the identities of, and special skills possessed by, the Bank's
employees; (vi) the identities of and pricing information about the Bank's
suppliers and vendors; (vii) training programs developed by the Bank;
(viii) pricing studies, information and analyses; (ix) current and prospective
products and inventories; (x) financial models, business projections and market
studies; (xi) the Bank's financial results and business conditions;
(xii) business plans and strategies; (xiii) special processes, procedures, and
services of the Bank and its suppliers and vendors; (xiv) computer programs and
software developed by Bank or its consultants; (xv) all copies of shareholder
contact lists. Executive acknowledges that, if he breaches the covenants
contained in this paragraph, Bank would suffer immediate and irreparable harm
and would not have an adequate remedy at law for money damages. Accordingly,
Executive agrees that, without the necessity of proving actual damages or
posting bond or other security, Bank shall be entitled to temporary or permanent
injunction or injunctions to prevent breaches of such performance and to
specific enforcement of such covenants in addition to any other remedy to which
Bank may be entitled, at law or in equity. In such a situation, the Parties
agree that Bank may pursue any remedy available, including declaratory relief,
concurrently or consecutively in any order as to any breach, violation, or
threatened breach or violation of any of the provisions set forth in this
Separation Agreement.

        9.     The Parties agree that the terms, amount, and fact of this
Agreement are confidential information. The Parties agree that hereafter they
will not disclose any such confidential information to any other person or
entity, except to their attorneys, tax advisors, spouses, or as required by law
or court order. Any disclosure of such confidential information by a Party's
attorneys, tax advisors, or spouse will be deemed to be a disclosure by the
Party.

        10.   The Parties agree not to make any oral or written statement or
take any other action which disparages or criticizes the other Party, including,
in the case of the Bank, the Bank's management or practices; damages the Party's
good reputation; or impairs the Bank's operations; except to their attorneys,
tax advisors, spouses, or as required by law or court order.

        11.   Except for the provisions of the Employment Agreement which
survive termination of the Employment Agreement (see Employment Agreement,
paragraph 30), which the Parties specifically incorporate herein, this
Separation Agreement constitutes the entire agreement between Executive and Bank
concerning his employment with Bank and his separation from employment with
Bank, and there are no other promises, understandings, or agreements relating
thereto except as may be provided herein. Except as stated in paragraph 15
below, the parties agree and acknowledge that they have not relied upon any
representation, whether written or oral, of the other party in connection with
entering into this Separation Agreement. Nothing in this Agreement shall be
construed as an admission of liability or wrongdoing by either Party. The
purpose of this Agreement is solely to amicably resolve all issues relating to
Executive's employment and separation from employment with Bank and to provide

--------------------------------------------------------------------------------




transitional assistance to Executive. No rules of construction based upon which
Party drafted any portion of this Agreement shall be applicable in the event of
any dispute over its meaning or interpretation. This Agreement shall be
construed and enforced in accordance with the law of the State of Colorado. If
any provision of this Agreement is found to be invalid or unenforceable by a
court of competent jurisdiction, the remaining terms of this Agreement will
remain in full force and effect.

        12.   The Effective Date of this Separation Agreement shall be the
eighth day after the date that Executive signs it and delivers the signed
agreement to Bank, unless it is earlier revoked by Executive as allowed by
paragraph 13 of this Separation Agreement.

        13.   This is an important legal document. Executive is advised to
consult with an attorney before signing this Separation Agreement. Executive has
21 days after receiving this document to consider it. If Executive chooses to
agree to the terms of this Separation Agreement, he must sign and return this
Separation Agreement to Bank within 21 days. If Executive signs this Separation
Agreement, he will then have the right to revoke this Separation Agreement by
delivering written notice of revocation to Bank, but such notice must be
received by Bank within seven days after the date that Executive signed this
Separation Agreement. If this Separation Agreement is not signed and delivered
to Bank within the 21 day period, or if it is revoked within the seven day
period, none of the Parties will have any rights or obligations under this
Separation Agreement.

        14.   It is expressly understood that Executive has read and reviewed
this Separation Agreement and every word of it, that Executive has had an
opportunity to discuss this Separation Agreement with an attorney if he chose to
do so, and that Executive understands this Separation Agreement. By signing
below, Executive represents that this Separation Agreement has been entered into
voluntarily and knowingly and is binding upon him, his heirs, and personal
representatives, and shall inure to the benefit of Bank, its successors and
assigns.

        15.   Executive understands that the Bank is relying on the statements
in his Statement of Compliance, which is attached as Attachment B hereto, in
entering into this Separation Agreement and that if any of the statements in the
Statement of Compliance are false, the Bank may, at its option, void the release
of paragraph 4 above and proceed as permitted hereunder and/or by applicable
law.

        16.   In the event either party institutes arbitration or litigation to
enforce or protect its rights under this Agreement, the prevailing party in such
arbitration or litigation shall be entitled, in addition to all other relief, to
reasonable attorneys' fees, out-of-pocket costs, disbursements, and arbitrator's
fees relating to such arbitration or litigation.


 
 
 
 
 
 
Solera National Bank
/s/ PAUL M. FERGUSON


--------------------------------------------------------------------------------

Paul M. Ferguson
 
 
 
 
 
By:
 
/s/ DOUGLAS CRICHFIELD


--------------------------------------------------------------------------------

            Title:   President & CEO


--------------------------------------------------------------------------------


 
 
 
 
 
 
Solera National Bancorp Inc.
 
 
 
 
 
 
By:
 
/s/ DOUGLAS CRICHFIELD


--------------------------------------------------------------------------------


 
 
 
 
 
 
Title:
 
President & CEO


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



STATE OF COLORADO   )                 )   ss.         COUNTY OF
    Eagle                   )            

        The foregoing Separation Agreement was acknowledged before me this
14th day of November, 2008, by Paul M. Ferguson.


    WITNESS my hand and official seal.
    My commission expires:
        7/22/2012            
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ AARON QUINTANA


--------------------------------------------------------------------------------

Notary Public

 



STATE OF COLORADO
 
)
 
 
 
 
 
      )   ss.         COUNTY OF JEFFERSON   )            

        The foregoing Separation Agreement was acknowledged before me this 13th
day of November, 2008, by Douglas Crichfield as President & CEO of Solera
National Bank, on behalf of said corporation.


    WITNESS my hand and official seal.
    My commission expires:
        4/24/2012            
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ DENISE M. WELHAM


--------------------------------------------------------------------------------

Notary Public
STATE OF COLORADO
 
)
 
 
 
 
 
      )   ss.         COUNTY OF JEFFERSON   )            

        The foregoing Separation Agreement was acknowledged before me this 13th
day of November, 2008, by Douglas Crichfield as President & CEO of Solera
National Bancorp, Inc., on behalf of said corporation.


    WITNESS my hand and official seal.
    My commission expires:
        4/24/2012            
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ DENISE M. WELHAM


--------------------------------------------------------------------------------

Notary Public

Attachment A

To Whom it May Concern:

        Paul M. Ferguson was employed by Solera National Bank from September 10,
2007 to October 24, 2008 as the bank's Chief Executive Officer. Mr. Ferguson led
and coordinated the Bank's Initial Public Offering process and strategies which
culminated in a successful capital raise for Solera National

--------------------------------------------------------------------------------




Bancorp which totaled more than 25 million dollars and a shareholder base of
approximately 750 shareholders. When Mr. Ferguson left, the Bank was in good
standing with all regulatory entities. Under his tenure, the Bank was on plan to
achieve profitability within targeted timeframes. We appreciate his service and
wish him well in his future endeavors.


Very truly yours,
 
 
 
 
 
 
 
  /s/ BASIL SABBAH


--------------------------------------------------------------------------------

Basil Sabbah
Chairman of the Board of Directors                

Attachment B

Statement of Compliance with Obligations Regarding Proprietary Information

I hereby certify that since my termination without cause by Solera National
Bank, Solera National Bancorp, Inc. and the Bank Holding Company (collectively
"Bank"), on October 24, 2008 and effective January 22, 2009, I have complied
with my obligations regarding use and disclosure of Proprietary Information as
defined in paragraph 16 of my Executive Employment Agreement dated September 10,
2007 ("Agreement"). Specifically, I have returned all Proprietary Information to
the Bank and since October 24, 2008, I have not transmitted Proprietary
Information, verbally or in writing, to any third party.

I also certify that I have and will comply with my obligation under the
Agreement in the future.


Paul. M. Ferguson
/s/ PAUL M. FERGUSON


--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 

Date:     11/3/08            

--------------------------------------------------------------------------------





QuickLinks


SEPARATION AGREEMENT
